
	

113 HR 3361 : USA FREEDOM Act
U.S. House of Representatives
2014-06-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 3361
		IN THE SENATE OF THE UNITED STATES
		June 2, 2014Received; read twice and referred to the Committee on the JudiciaryAN ACT
		To reform the authorities of the Federal Government to require the production of certain business
			 records, conduct electronic surveillance, use pen registers and trap and
			 trace devices, and use other forms of information gathering for foreign
			 intelligence, counterterrorism, and criminal purposes, and for other
			 purposes.
	
	
		1.Short title; table of contents
			(a)Short titleThis Act may be cited as the USA FREEDOM Act.
			(b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Amendments to the Foreign Intelligence Surveillance Act of 1978.
					Title I—FISA business records reforms
					Sec. 101. Additional requirements for call detail records.
					Sec. 102. Emergency authority.
					Sec. 103. Prohibition on bulk collection of tangible things.
					Sec. 104. Judicial review of minimization procedures for the production of tangible things.
					Sec. 105. Liability protection.
					Sec. 106. Compensation for assistance.
					Sec. 107. Definitions.
					Sec. 108. Inspector general reports on business records orders.
					Sec. 109. Effective date.
					Sec. 110. Rule of construction.
					Title II—FISA pen register and trap and trace device reform
					Sec. 201. Prohibition on bulk collection.
					Sec. 202. Privacy procedures.
					Title III—FISA acquisitions targeting persons outside the United States reforms
					Sec. 301. Minimization procedures.
					Sec. 302. Limits on use of unlawfully obtained information.
					Title IV—Foreign Intelligence Surveillance Court reforms
					Sec. 401. Appointment of amicus curiae.
					Sec. 402. Declassification of decisions, orders, and opinions.
					Title V—National Security Letter reform
					Sec. 501. Prohibition on bulk collection.
					Title VI—FISA transparency and reporting requirements
					Sec. 601. Additional reporting on orders requiring production of business records.
					Sec. 602. Business records compliance reports to Congress.
					Sec. 603. Annual reports by the Government on orders entered.
					Sec. 604. Public reporting by persons subject to FISA orders.
					Sec. 605. Reporting requirements for decisions of the Foreign Intelligence Surveillance Court.
					Sec. 606. Submission of reports under FISA.
					Title VII—Sunsets
					Sec. 701. Sunsets.
			2.Amendments to the Foreign Intelligence Surveillance Act of 1978Except as otherwise expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or a repeal of, a section or other provision,
			 the reference shall be considered to be made to a section or other
			 provision of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1801 et seq.).
		IFISA business records reforms
			101.Additional requirements for call detail records
				(a)ApplicationSection 501(b)(2) (50 U.S.C. 1861(b)(2)) is amended—
					(1)in subparagraph (A)—
						(A)in the matter preceding clause (i), by striking a statement and inserting in the case of an application other than an application described in subparagraph (C) (including an
			 application for the production of call detail records other than in the
			 manner described in subparagraph (C)), a statement; and
						(B)in clause (iii), by striking ; and and inserting a semicolon;
						(2)by redesignating subparagraphs (A) and (B) as subparagraphs (B) and (D), respectively; and
					(3)by inserting after subparagraph (B) (as so redesignated) the following new subparagraph:
						
							(C)in the case of an application for the production on a daily basis of call detail records created
			 before, on, or after the date of the application relating to an authorized
			 investigation (other than a threat assessment) conducted in accordance
			 with subsection (a)(2) to protect against international terrorism, a
			 statement of facts showing that—
								(i)there are reasonable grounds to believe that the call detail records sought to be produced based on
			 the specific selection term required under subparagraph (A) are relevant
			 to such investigation; and
								(ii)there are facts giving rise to a reasonable, articulable suspicion that such specific selection
			 term is associated with a foreign power or an agent of a foreign power;
			 and.
					(b)OrderSection 501(c)(2) (50 U.S.C. 1861(c)(2)) is amended—
					(1)in subparagraph (D), by striking ; and and inserting a semicolon;
					(2)in subparagraph (E), by striking the period and inserting ; and; and
					(3)by adding at the end the following new subparagraph:
						
							(F)in the case of an application described in subsection (b)(2)(C), shall—
								(i)authorize the production on a daily basis of call detail records for a period not to exceed 180
			 days;
								(ii)provide that an order for such production may be extended upon application under subsection (b) and
			 the judicial finding under paragraph (1);
								(iii)provide that the Government may require the prompt production of call detail records—
									(I)using the specific selection term that satisfies the standard required under subsection
			 (b)(2)(C)(ii) as the basis for production; and
									(II)using call detail records with a direct connection to such specific selection term as the basis for
			 production of a second set of call detail records;
									(iv)provide that, when produced, such records be in a form that will be useful to the Government;
								(v)direct each person the Government directs to produce call detail records under the order to furnish
			 the Government forthwith all information, facilities, or technical
			 assistance necessary to accomplish the production in such a manner as will
			 protect the secrecy of the production and produce a minimum of
			 interference with the services that such person is providing to each
			 subject of the production; and
								(vi)direct the Government to—
									(I)adopt minimization procedures that require the prompt destruction of all call detail records
			 produced under the order that the Government determines are not foreign
			 intelligence information; and
									(II)destroy all call detail records produced under the order as prescribed by such procedures..
					102.Emergency authority
				(a)AuthoritySection 501 (50 U.S.C. 1861) is amended by adding at the end the following new subsection:
					
						(i)Emergency authority for production of tangible things
							(1)Notwithstanding any other provision of this section, the Attorney General may require the emergency
			 production of tangible things if the Attorney General—
								(A)reasonably determines that an emergency situation requires the production of tangible things before
			 an order authorizing such production can with due diligence be obtained;
								(B)reasonably determines that the factual basis for the issuance of an order under this section to
			 approve such production of tangible things exists;
								(C)informs, either personally or through a designee, a judge having jurisdiction under this section at
			 the time the Attorney General requires the emergency production of
			 tangible things that the decision has been made to employ the authority
			 under this subsection; and
								(D)makes an application in accordance with this section to a judge having jurisdiction under this
			 section as soon as practicable, but not later than 7 days after the
			 Attorney General requires the emergency production of tangible things
			 under this subsection.
								(2)If the Attorney General authorizes the emergency production of tangible things under paragraph (1),
			 the Attorney General shall require that the minimization procedures
			 required by this section for the issuance of a judicial order be followed.
							(3)In the absence of a judicial order approving the production of tangible things under this
			 subsection, the production shall terminate when the information sought is
			 obtained, when the application for the order is denied, or after the
			 expiration of 7 days from the time the Attorney General begins requiring
			 the emergency production of such tangible things, whichever is earliest.
							(4)A denial of the application made under this subsection may be reviewed as provided in section 103.
							(5)If such application for approval is denied, or in any other case where the production of tangible
			 things is terminated and no order is issued approving the production, no
			 information obtained or evidence derived from such production shall be
			 received in evidence or otherwise disclosed in any trial, hearing, or
			 other proceeding in or before any court, grand jury, department, office,
			 agency, regulatory body, legislative committee, or other authority of the
			 United States, a State, or political subdivision thereof, and no
			 information concerning any United States person acquired from such
			 production shall subsequently be used or disclosed in any other manner by
			 Federal officers or employees without the consent of such person, except
			 with the approval of the Attorney General if the information indicates a
			 threat of death or serious bodily harm to any person.
							(6)The Attorney General shall assess compliance with the requirements of paragraph (5)..
				(b)Conforming amendmentSection 501(d) (50 U.S.C. 1861(d)) is amended—
					(1)in paragraph (1)—
						(A)in the matter preceding subparagraph (A), by striking pursuant to an order and inserting pursuant to an order issued or an emergency production required;
						(B)in subparagraph (A), by striking such order and inserting such order or such emergency production; and
						(C)in subparagraph (B), by striking the order and inserting the order or the emergency production; and
						(2)in paragraph (2)—
						(A)in subparagraph (A), by striking an order and inserting an order or emergency production; and
						(B)in subparagraph (B), by striking an order and inserting an order or emergency production.
						103.Prohibition on bulk collection of tangible things
				(a)ApplicationSection 501(b)(2) (50 U.S.C. 1861(b)(2)), as amended by section 101(a) of this Act, is further amended by inserting before subparagraph
			 (B), as redesignated by such section 101(a) of this Act, the following new
			 subparagraph:
					
						(A)a specific selection term to be used as the basis for the production of the tangible things sought;.
				(b)OrderSection 501(c) (50 U.S.C. 1861(c)) is amended—
					(1)in paragraph (2)(A), by striking the semicolon and inserting , including each specific selection term to be used as the basis for the production;; and
					(2)by adding at the end the following new paragraph:
						
							(3)No order issued under this subsection may authorize the collection of tangible things without the
			 use of a specific selection term that meets the requirements of subsection
			 (b)(2)..
					104.Judicial review of minimization procedures for the production of tangible thingsSection 501(c)(1) (50 U.S.C. 1861(c)(1)) is amended by inserting after subsections (a) and (b) the following: and that the minimization procedures submitted in accordance with subsection (b)(2)(D) meet the
			 definition of minimization procedures under subsection (g).
			105.Liability protectionSection 501(e) (50 U.S.C. 1861(e)) is amended to read as follows:
				
					(e)
						(1)No cause of action shall lie in any court against a person who—
							(A)produces tangible things or provides information, facilities, or technical assistance pursuant to
			 an order issued or an emergency production required under this section; or
							(B)otherwise provides technical assistance to the Government under this section or to implement the
			 amendments made to this section by the USA FREEDOM Act.
							(2)A production or provision of information, facilities, or technical assistance described in
			 paragraph (1) shall not be deemed to constitute a waiver of any privilege
			 in any other proceeding or context..
			106.Compensation for assistanceSection 501 (50 U.S.C. 1861), as amended by section 102 of this Act, is further amended by adding at the end the following new
			 subsection:
				
					(j)CompensationThe Government shall compensate a person for reasonable expenses incurred for—
						(1)producing tangible things or providing information, facilities, or assistance in accordance with an
			 order issued with respect to an application described in subsection
			 (b)(2)(C) or an emergency production under subsection (i) that, to comply
			 with subsection (i)(1)(D), requires an application described in subsection
			 (b)(2)(C); or
						(2)otherwise providing technical assistance to the Government under this section or to implement the
			 amendments made to this section by the USA FREEDOM Act..
			107.DefinitionsSection 501 (50 U.S.C. 1861), as amended by section 106 of this Act, is further amended by adding at the end the following new
			 subsection:
				
					(k)DefinitionsIn this section:
						(1)Call detail recordThe term call detail record—
							(A)means session identifying information (including originating or terminating telephone number,
			 International Mobile Subscriber Identity number, or International Mobile
			 Station Equipment Identity number), a telephone calling card number, or
			 the time or duration of a call; and
							(B)does not include—
								(i)the contents of any communication (as defined in section 2510(8) of title 18, United States Code);
								(ii)the name, address, or financial information of a subscriber or customer; or
								(iii)cell site location information.
								(2)Specific selection termThe term specific selection term means a discrete term, such as a term specifically identifying a person, entity, account, address,
			 or device, used by the Government to limit the scope of the information or
			 tangible things sought pursuant to the statute authorizing the provision
			 of such information or tangible things to the Government..
			108.Inspector general reports on business records ordersSection 106A of the USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law 109–177; 120 Stat. 200) is amended—
				(1)in subsection (b)—
					(A)in paragraph (1), by inserting and calendar years 2012 through 2014 after 2006;
					(B)by striking paragraphs (2) and (3);
					(C)by redesignating paragraphs (4) and (5) as paragraphs (2) and (3), respectively; and
					(D)in paragraph (3) (as so redesignated)—
						(i)by striking subparagraph (C) and inserting the following new subparagraph:
							
								(C)with respect to calendar years 2012 through 2014, an examination of the minimization procedures
			 used in relation to orders under section 501 of the Foreign Intelligence
			 Surveillance Act of 1978 (50 U.S.C. 1861) and whether the minimization procedures adequately protect the constitutional rights of United
			 States persons;; and
						(ii)in subparagraph (D), by striking (as such term is defined in section 3(4) of the National Security Act of 1947 (50 U.S.C. 401a(4)));
						(2)in subsection (c), by adding at the end the following new paragraph:
					
						(3)Calendar years 2012 through 2014Not later than December 31, 2015, the Inspector General of the Department of Justice shall submit
			 to the Committee on the Judiciary and the Select Committee on Intelligence
			 of the Senate and the Committee on the Judiciary and the Permanent Select
			 Committee on Intelligence of the House of Representatives a report
			 containing the results of the audit conducted under subsection (a) for
			 calendar years 2012 through 2014.;
				(3)by redesignating subsections (d) and (e) as subsections (e) and (f), respectively;
				(4)by inserting after subsection (c) the following new subsection:
					
						(d)Intelligence assessment
							(1)In generalFor the period beginning on January 1, 2012, and ending on December 31, 2014, the Inspector General
			 of the Intelligence Community shall assess—
								(A)the importance of the information acquired under title V of the Foreign Intelligence Surveillance
			 Act of 1978 (50 U.S.C. 1861 et seq.) to the activities of the intelligence community;
								(B)the manner in which that information was collected, retained, analyzed, and disseminated by the
			 intelligence community;
								(C)the minimization procedures used by elements of the intelligence community under such title and
			 whether the minimization procedures adequately protect the constitutional
			 rights of United States persons; and
								(D)any minimization procedures proposed by an element of the intelligence community under such title
			 that were modified or denied by the court established under section 103(a)
			 of such Act (50 U.S.C. 1803(a)).
								(2)Submission date for assessmentNot later than 180 days after the date on which the Inspector General of the Department of Justice
			 submits the report required under subsection (c)(3), the Inspector General
			 of the Intelligence Community shall submit to the Committee on the
			 Judiciary and the Select Committee on Intelligence of the Senate and the
			 Committee on the Judiciary and the Permanent Select Committee on
			 Intelligence of the House of Representatives a report containing the
			 results of the assessment for calendar years 2012 through 2014.;
				(5)in subsection (e), as redesignated by paragraph (3)—
					(A)in paragraph (1)—
						(i)by striking a report under subsection (c)(1) or (c)(2) and inserting any report under subsection (c) or (d); and
						(ii)by striking Inspector General of the Department of Justice and inserting Inspector General of the Department of Justice, the Inspector General of the Intelligence
			 Community, and any Inspector General of an element of the intelligence
			 community that prepares a report to assist the Inspector General of the
			 Department of Justice or the Inspector General of the Intelligence
			 Community in complying with the requirements of this section; and
						(B)in paragraph (2), by striking the reports submitted under subsections (c)(1) and (c)(2) and inserting any report submitted under subsection (c) or (d);
					(6)in subsection (f), as redesignated by paragraph (3)—
					(A)by striking The reports submitted under subsections (c)(1) and (c)(2) and inserting Each report submitted under subsection (c); and
					(B)by striking subsection (d)(2) and inserting subsection (e)(2); and
					(7)by adding at the end the following new subsection:
					
						(g)DefinitionsIn this section:
							(1)Intelligence communityThe term intelligence community has the meaning given that term in section 3 of the National Security Act of 1947 (50 U.S.C. 3003).
							(2)United States personThe term United States person has the meaning given that term in section 101 of the Foreign Intelligence Surveillance Act of
			 1978 (50 U.S.C. 1801)..
				109.Effective date
				(a)In generalThe amendments made by sections 101 through 103 shall take effect on the date that is 180 days
			 after the date of the enactment of this Act.
				(b)Rule of constructionNothing in this Act shall be construed to alter or eliminate the authority of the Government to
			 obtain an order under title V of the Foreign Intelligence Surveillance Act
			 of 1978 (50 U.S.C. 1861 et seq.) as in effect prior to the effective date described in subsection (a) during the period ending on
			 such effective date.
				110.Rule of constructionNothing in this Act shall be construed to authorize the production of the contents (as such term is
			 defined in section 2510(8) of title 18, United States Code) of any electronic communication from an electronic communication
			 service provider (as such term is defined in section 701(b)(4) of the
			 Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1881(b)(4)) under title V of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861 et seq.).
			IIFISA pen register and trap and trace device reform
			201.Prohibition on bulk collection
				(a)ProhibitionSection 402(c) (50 U.S.C. 1842(c)) is amended—
					(1)in paragraph (1), by striking ; and and inserting a semicolon;
					(2)in paragraph (2), by striking the period and inserting a semicolon; and
					(3)by adding at the end the following new paragraph:
						
							(3)a specific selection term to be used as the basis for selecting the telephone line or other
			 facility to which the pen register or trap and trace device is to be
			 attached or applied; and.
					(b)DefinitionSection 401 (50 U.S.C. 1841) is amended by adding at the end the following new paragraph:
					
						(4)The term specific selection term has the meaning given the term in section 501..
				202.Privacy procedures
				(a)In generalSection 402 (50 U.S.C. 1842) is amended by adding at the end the following new subsection:
					
						(h)The Attorney General shall ensure that appropriate policies and procedures are in place to
			 safeguard nonpublicly available information concerning United States
			 persons that is collected through the use of a pen register or trap and
			 trace device installed under this section. Such policies and procedures
			 shall, to the maximum extent practicable and consistent with the need to
			 protect national security, include protections for the collection,
			 retention, and use of information concerning United States persons..
				(b)Emergency authoritySection 403 (50 U.S.C. 1843) is amended by adding at the end the following new subsection:
					
						(d)Information collected through the use of a pen register or trap and device installed under this
			 section shall be subject to the policies and procedures required under
			 section 402(h)..
				IIIFISA acquisitions targeting persons outside the United States reforms
			301.Minimization proceduresSection 702(e)(1) (50 U.S.C. 1881a(e)(1)) is amended—
				(1)by striking that meet and inserting the following:
					that—(A)meet;
				(2)in subparagraph (A) (as designated by paragraph (1) of this section), by striking the period and
			 inserting ; and; and
				(3)by adding at the end the following new subparagraph:
					
						(B)consistent with such definition—
							(i)minimize the acquisition, and prohibit the retention and dissemination, of any communication as to
			 which the sender and all intended recipients are determined to be located
			 in the United States at the time of acquisition, consistent with the need
			 of the United States to obtain, produce, and disseminate foreign
			 intelligence information; and
							(ii)prohibit the use of any discrete communication that is not to, from, or about the target of an
			 acquisition and is to or from an identifiable United States person or a
			 person reasonably believed to be located in the United States, except to
			 protect against an immediate threat to human life..
				302.Limits on use of unlawfully obtained informationSection 702(i)(3) (50 U.S.C. 1881a(i)(3)) is amended by adding at the end the following new subparagraph:
				
					(D)Limitation on use of information
						(i)In generalExcept as provided in clause (ii), to the extent the Court orders a correction of a deficiency in a
			 certification or procedures under subparagraph (B), no information
			 obtained or evidence derived pursuant to the part of the certification or
			 procedures that has been identified by the Court as deficient concerning
			 any United States person shall be received in evidence or otherwise
			 disclosed in any trial, hearing, or other proceeding in or before any
			 court, grand jury, department, office, agency, regulatory body,
			 legislative committee, or other authority of the United States, a State,
			 or political subdivision thereof, and no information concerning any United
			 States person acquired pursuant to such part of such certification shall
			 subsequently be used or disclosed in any other manner by Federal officers
			 or employees without the consent of the United States person, except with
			 the approval of the Attorney General if the information indicates a threat
			 of death or serious bodily harm to any person.
						(ii)ExceptionIf the Government corrects any deficiency identified by the order of the Court under subparagraph
			 (B), the Court may permit the use or disclosure of information obtained
			 before the date of the correction under such minimization procedures as
			 the Court shall establish for purposes of this clause..
			IVForeign Intelligence Surveillance Court reforms
			401.Appointment of amicus curiaeSection 103 (50 U.S.C. 1803) is amended by adding at the end the following new subsection:
				
					(i)Amicus curiae
						(1)AuthorizationA court established under subsection (a) or (b), consistent with the requirement of subsection (c)
			 and any other statutory requirement that the court act expeditiously or
			 within a stated time—
							(A)shall appoint an individual to serve as amicus curiae to assist such court in the consideration of
			 any application for an order or review that, in the opinion of the court,
			 presents a novel or significant interpretation of the law, unless the
			 court issues a written finding that such appointment is not appropriate;
			 and
							(B)may appoint an individual to serve as amicus curiae in any other instance as such court deems
			 appropriate.
							(2)DesignationThe presiding judges of the courts established under subsections (a) and (b) shall jointly
			 designate not less than 5 individuals to be eligible to serve as amicus
			 curiae. Such individuals shall be persons who possess expertise in privacy
			 and civil liberties, intelligence collection, telecommunications, or any
			 other area that may lend legal or technical expertise to the courts and
			 who have been determined by appropriate executive branch officials to be
			 eligible for access to classified information.
						(3)DutiesAn individual appointed to serve as amicus curiae under paragraph (1) shall carry out the duties
			 assigned by the appointing court. Such court may authorize the individual
			 appointed to serve as amicus curiae to review any application,
			 certification, petition, motion, or other submission that the court
			 determines is relevant to the duties assigned by the court.
						(4)NotificationThe presiding judges of the courts established under subsections (a) and (b) shall notify the
			 Attorney General of each exercise of the authority to appoint an
			 individual to serve as amicus curiae under paragraph (1).
						(5)AssistanceA court established under subsection (a) or (b) may request and receive (including on a
			 non-reimbursable basis) the assistance of the executive branch in the
			 implementation of this subsection.
						(6)AdministrationA court established under subsection (a) or (b) may provide for the designation, appointment,
			 removal, training, or other support for an individual appointed to serve
			 as amicus curiae under paragraph (1) in a manner that is not inconsistent
			 with this subsection..
			402.Declassification of decisions, orders, and opinions
				(a)DeclassificationTitle VI (50 U.S.C. 1871 et seq.) is amended—
					(1)in the heading, by striking Reporting Requirement and inserting Oversight; and
					(2)by adding at the end the following new section:
						
							602.Declassification of significant decisions, orders, and opinions
								(a)Declassification requiredSubject to subsection (b), the Director of National Intelligence, in consultation with the Attorney
			 General, shall conduct a declassification review of each decision, order,
			 or opinion issued by the Foreign Intelligence Surveillance Court or the
			 Foreign Intelligence Surveillance Court of Review (as defined in section
			 601(e)) that includes a significant construction or interpretation of any
			 provision of this Act, including a construction or interpretation of the
			 term specific selection term, and, consistent with that review, make publicly available to the greatest extent practicable each
			 such decision, order, or opinion.
								(b)Redacted formThe Director of National Intelligence, in consultation with the Attorney General, may satisfy the
			 requirement under subsection (a) to make a decision, order, or opinion
			 described in such subsection publicly available to the greatest extent
			 practicable by making such decision, order, or opinion publicly available
			 in redacted form.
								(c)National security waiverThe Director of National Intelligence, in consultation with the Attorney General, may waive the
			 requirement to declassify and make publicly available a particular
			 decision, order, or opinion under subsection (a) if—
									(1)the Director of National Intelligence, in consultation with the Attorney General, determines that a
			 waiver of such requirement is necessary to protect the national security
			 of the United States or properly classified intelligence sources or
			 methods; and
									(2)the Director of National Intelligence makes publicly available an unclassified statement prepared
			 by the Attorney General, in consultation with the Director of National
			 Intelligence—
										(A)summarizing the significant construction or interpretation of a provision under this Act; and
										(B)that specifies that the statement has been prepared by the Attorney General and constitutes no part
			 of the opinion of the Foreign Intelligence Surveillance Court or the
			 Foreign Intelligence Surveillance Court of Review..
					(b)Table of contents amendmentsThe table of contents in the first section is amended—
					(1)by striking the item relating to title VI and inserting the following new item:
						
							
								TITLE VI—OVERSIGHT; 
						and(2)by inserting after the item relating to section 601 the following new item:
						
							
								Sec. 602. Declassification of significant decisions, orders, and opinions..
					VNational Security Letter reform
			501.Prohibition on bulk collection
				(a)Counterintelligence access to telephone toll and transactional recordsSection 2709(b) of title 18, United States Code, is amended in the matter preceding paragraph (1) by striking may and inserting may, using a specific selection term as the basis for a request.
				(b)Access to financial records for certain intelligence and protective purposesSection 1114(a)(2) of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(2)) is amended by striking the period and inserting and a specific selection term to be used as the basis for the production and disclosure of
			 financial records..
				(c)Disclosures to FBI of certain consumer records for counterintelligence purposesSection 626(a) of the Fair Credit Reporting Act (15 U.S.C. 1681u(a)) is amended by striking that information, and inserting that information that includes a specific selection term to be used as the basis for the production
			 of that information,.
				(d)Disclosures to governmental agencies for counterterrorism purposes of consumer reportsSection 627(a) of the Fair Credit Reporting Act (15 U.S.C. 1681v(a)) is amended by striking analysis. and inserting analysis and a specific selection term to be used as the basis for the production of such
			 information..
				(e)Definitions
					(1)Counterintelligence Access to Telephone Toll and Transactional RecordsSection 2709 of title 18, United States Code, is amended by adding at the end the following new subsection:
						
							(g)Specific selection term definedIn this section, the term specific selection term has the meaning given the term in section 501 of the Foreign Intelligence Surveillance Act of 1978
			 (50 U.S.C. 1861)..
					(2)Access to financial records for certain intelligence and protective purposesSection 1114 of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414) is amended by adding at the end the following new subsection:
						
							(e)In this section, the term specific selection term has the meaning given the term in section 501 of the Foreign Intelligence Surveillance Act of 1978
			 (50 U.S.C. 1861)..
					(3)Disclosures to FBI of certain consumer records for counterintelligence purposesSection 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u) is amended by adding at the end the following new subsection:
						
							(n)Specific selection term definedIn this section, the term specific selection term has the meaning given the term in section 501 of the Foreign Intelligence Surveillance Act of 1978
			 (50 U.S.C. 1861)..
					(4)Disclosures to governmental agencies for counterterrorism purposes of consumer reportsSection 627 of the Fair Credit Reporting Act (15 U.S.C. 1681v) is amended by adding at the end the following new subsection:
						
							(g)Specific selection term definedIn this section, the term specific selection term has the meaning given the term in section 501 of the Foreign Intelligence Surveillance Act of 1978
			 (50 U.S.C. 1861)..
					VIFISA transparency and reporting requirements
			601.Additional reporting on orders requiring production of business recordsSection 502(b) (50 U.S.C. 1862(b)) is amended—
				(1)by redesignating paragraphs (1), (2), and (3) as paragraphs (5), (6), and (7), respectively; and
				(2)by inserting before paragraph (5) (as so redesignated) the following new paragraphs:
					
						(1)the total number of applications described in section 501(b)(2)(B) made for orders approving
			 requests for the production of tangible things;
						(2)the total number of such orders either granted, modified, or denied;
						(3)the total number of applications described in section 501(b)(2)(C) made for orders approving
			 requests for the production of call detail records;
						(4)the total number of such orders either granted, modified, or denied;.
				602.Business records compliance reports to CongressSection 502(b) (50 U.S.C. 1862(b)), as amended by section 601 of this Act, is further amended—
				(1)by redesignating paragraphs (1) through (7) as paragraphs (2) through (8), respectively; and
				(2)by inserting before paragraph (2) (as so redesignated) the following new paragraph:
					
						(1)a summary of all compliance reviews conducted by the Federal Government of the production of
			 tangible things under section 501;.
				603.Annual reports by the Government on orders entered
				(a)In generalTitle VI (50 U.S.C. 1871 et seq.), as amended by section 402 of this Act, is further amended by adding at the end the following new
			 section:
					
						603.Annual report on orders entered
							(a)Report by Director of the Administrative Office of the United States CourtsThe Director of the Administrative Office of the United States Courts shall annually submit to the
			 Permanent Select Committee on Intelligence and the Committee on the
			 Judiciary of the House of Representatives and the Select Committee on
			 Intelligence and the Committee on the Judiciary of the Senate and, subject
			 to a declassification review by the Attorney General and Director of
			 National Intelligence, make publicly available on an Internet website—
								(1)the number of orders entered under each of sections 105, 304, 402, 501, 702, 703, and 704;
								(2)the number of orders modified under each of those sections;
								(3)the number of orders denied under each of those sections; and
								(4)the number of appointments of an individual to serve as amicus curiae under section 103, including
			 the name of each individual appointed to serve as amicus curiae.
								(b)Report by Director of National IntelligenceThe Director of National Intelligence shall annually make publicly available a report that
			 identifies, for the preceding 12-month period—
								(1)the total number of orders issued pursuant titles I and III and sections 703 and 704 and the
			 estimated number of targets affected by such orders;
								(2)the total number of orders issued pursuant to section 702 and the estimated number of targets
			 affected by such orders;
								(3)the total number of orders issued pursuant to title IV and the estimated number of targets affected
			 by such orders;
								(4)the total number of orders issued pursuant to applications made under section 501(b)(2)(B) and the
			 estimated number of targets affected by such orders;
								(5)the total number of orders issued pursuant to applications made under section 501(b)(2)(C) and the
			 estimated number of targets affected by such orders; and
								(6)the total number of national Security letters issued and the number of requests for information
			 contained within such national security letters.
								(c)National security letter definedThe term national security letter means any of the following provisions:
								(1)Section 2709 of title 18, United States Code.
								(2)Section 1114(a)(5)(A) of the Right to Financial Privacy Act of 1978 (12 U.S.C. 3414(a)(5)(A)).
								(3)Subsection (a) or (b) of section 626 of the Fair Credit Reporting Act (15 U.S.C. 1681u(a), 1681u(b)).
								(4)Section 627(a) of the Fair Credit Reporting Act (15 U.S.C. 1681v(a))..
				(b)Table of contents amendmentThe table of contents in the first section, as amended by section 402 of this Act, is further
			 amended by inserting after the item relating to section 602, as added by
			 such section 402, the following new item:
					
						
							Sec. 603. Annual report on orders entered..
				604.Public reporting by persons subject to FISA orders
				(a)In generalTitle VI (50 U.S.C. 1871 et seq.), as amended by section 603 of this Act, is further amended by adding at the end the following new
			 section:
					
						604.Public reporting by persons subject to orders
							(a)ReportingA person may semiannually publicly report the following information with respect to the preceding
			 half year using one of the following structures:
								(1)Subject to subsection (b), a report that aggregates the number of orders or national security
			 letters the person was required to comply with in the following separate
			 categories:
									(A)The number of national security letters received, reported in bands of 1000 starting with 0-999.
									(B)The number of customer accounts affected by national security letters, reported in bands of 1000
			 starting with 0-999.
									(C)The number of orders under this Act for content, reported in bands of 1000 starting with 0-999.
									(D)With respect to content orders under this Act, in bands of 1000 starting with 0-999, the number of
			 customer accounts affected under orders under title I;
									(E)The number of orders under this Act for non-content, reported in bands of 1000 starting with 0-999.
									(F)With respect to non-content orders under this Act, in bands of 1000 starting with 0-999, the number
			 of customer accounts affected under orders under—
										(i)title IV;
										(ii)title V with respect to applications described in section 501(b)(2)(B); and
										(iii)title V with respect to applications described in section 501(b)(2)(C).
										(2)A report that aggregates the number of orders, directives, or national security letters the person
			 was required to comply with in the following separate categories:
									(A)The total number of all national security process received, including all national security letters
			 and orders or directives under this Act, reported as a single number in a
			 band of 0-249 and thereafter in bands of 250.
									(B)The total number of customer selectors targeted under all national security process received,
			 including all national security letters and orders or directives under
			 this Act, reported as a single number in a band of 0-249 and thereafter in
			 bands of 250.
									(3)Subject to subsection (b), a report that aggregates the number of orders or national security
			 letters the person was required to comply with in the following separate
			 categories:
									(A)The number of national security letters received, reported in bands of 500 starting with 0-499.
									(B)The number of customer accounts affected by national security letters, reported in bands of 500
			 starting with 0-499.
									(C)The number of orders under this Act for content, reported in bands of 500 starting with 0-499.
									(D)The number of customer selectors targeted under such orders, in bands of 500 starting with 0-499.
									(E)The number of orders under this Act for non-content, reported in bands of 500 starting with 0-499.
									(F)The number of customer selectors targeted under such orders, reported in bands of 500 starting with
			 0-499.
									(b)Period of time covered by reportsWith respect to a report described in paragraph (1) or (3) of subsection (a), such report shall
			 only include information—
								(1)except as provided in paragraph (2), for the period of time ending on the date that is at least 180
			 days before the date of the publication of such report; and
								(2)with respect to an order under this Act or national security letter received with respect to a
			 platform, product, or service for which a person did not previously
			 receive such an order or national security letter (not including an
			 enhancement to or iteration of an existing publicly available platform,
			 product, or service), for the period of time ending on the date that is at
			 least 2 years before the date of the publication of such report.
								(c)Other forms of agreed to publicationNothing in this section shall be construed to prohibit the Government and any person from jointly
			 agreeing to the publication of information referred to in this subsection
			 in a time, form, or manner other than as described in this section.
							(d)National security letter definedThe term national security letter has the meaning given the term in section 603..
				(b)Table of contents amendmentThe table of contents in the first section, as amended by section 603 of this Act, is further
			 amended by inserting after the item relating to section 603, as added by
			 section 603 of this Act, the following new item:
					
						
							Sec. 604. Public reporting by persons subject to orders..
				605.Reporting requirements for decisions of the Foreign Intelligence Surveillance CourtSection 601(c)(1) (50 U.S.C. 1871(c)) is amended to read as follows:
				
					(1)not later than 45 days after the date on which the Foreign Intelligence Surveillance Court or the
			 Foreign Intelligence Surveillance Court of Review issues a decision,
			 order, or opinion, including any denial or modification of an application
			 under this Act, that includes a significant construction or interpretation
			 of any provision of this Act or results in a change of application of any
			 provision of this Act or a new application of any provision of this Act, a
			 copy of such decision, order, or opinion and any pleadings, applications,
			 or memoranda of law associated with such decision, order, or opinion; and.
			606.Submission of reports under FISA
				(a)Electronic surveillanceSection 108(a)(1) (50 U.S.C. 1808(a)(1)) is amended by striking the House Permanent Select Committee on Intelligence and the Senate Select Committee on
			 Intelligence, and the Committee on the Judiciary of the Senate, and inserting the Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of
			 Representatives and the Select Committee on Intelligence and the Committee
			 on the Judiciary of the Senate.
				(b)Physical searchesSection 306 (50 U.S.C. 1826) is amended—
					(1)in the first sentence, by striking Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee
			 on Intelligence of the Senate, and the Committee on the Judiciary of the
			 Senate, and inserting Permanent Select Committee on Intelligence and the Committee on the Judiciary of the House of
			 Representatives and the Select Committee on Intelligence and the Committee
			 on the Judiciary of the Senate; and
					(2)in the second sentence, by striking and the Committee on the Judiciary of the House of Representatives.
					(c)Pen register and trap and trace devicesSection 406(b) (50 U.S.C. 1846(b)) is amended—
					(1)in paragraph (2), by striking ; and and inserting a semicolon;
					(2)in paragraph (3), by striking the period and inserting a semicolon; and
					(3)by adding at the end the following new paragraphs:
						
							(4)each department or agency on behalf of which the Government has made application for orders
			 approving the use of pen registers or trap and trace devices under this
			 title; and
							(5)for each department or agency described in paragraph (4), a breakdown of the numbers required by
			 paragraphs (1), (2), and (3)..
					(d)Access to certain business records and other tangible thingsSection 502(a) (50 U.S.C. 1862(a)) is amended by striking Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee
			 on Intelligence and the Committee on the Judiciary of the Senate and inserting Permanent Select Committee on Intelligence of the House of Representatives, the Select Committee on
			 Intelligence of the Senate, and the Committees on the Judiciary of the
			 House of Representatives and the Senate.
				VIISunsets
			701.Sunsets
				(a)USA PATRIOT Improvement and Reauthorization Act of 2005Section 102(b)(1) of the USA PATRIOT Improvement and Reauthorization Act of 2005 (50 U.S.C. 1805 note) is amended by striking June 1, 2015 and inserting December 31, 2017.
				(b)Intelligence Reform and Terrorism Prevention Act of 2004Section 6001(b)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 1801 note) is amended by striking June 1, 2015 and inserting December 31, 2017.
				
	Passed the House of Representatives May 22, 2014.Karen L. Haas,Clerk.
